
	
		II
		111th CONGRESS
		1st Session
		H. R. 1080
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 23, 2009
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To strengthen enforcement mechanisms to
		  stop illegal, unreported, and unregulated fishing, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Illegal, Unreported, and Unregulated
			 Fishing Enforcement Act of 2009.
		2.Amendments to the High Seas Driftnet
			 Fishing Moratorium Protection Act
			(a)Administration and
			 enforcementSection 606 of
			 the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826g)
			 is amended by inserting before the first sentence the following:
				
					(a)In generalThe Secretary and the Secretary of the
				department in which the Coast Guard is operating shall enforce this title, and
				the Acts to which this section applies, in accordance with this section. Each
				such Secretary may, by agreement, on a reimbursable basis or otherwise, utilize
				the personnel services, equipment (including aircraft and vessels), and
				facilities of any other Federal agency, and of any State agency, in the
				performance of such duties.
					(b)Acts to which section appliesThis section applies to—
						(1)the Pacific Salmon Treaty Act of 1985
				(16 U.S.C. 3631 et
				seq.);
						(2)the Dolphin Protection Consumer Information
				Act (16 U.S.C.
				1385);
						(3)the Tuna Conventions Act of 1950
				(16 U.S.C. 951 et
				seq.);
						(4)the North Pacific Anadromous Stocks Act of
				1992 (16 U.S.C. 5001
				et seq.);
						(5)the South Pacific Tuna Act of 1988
				(16 U.S.C. 973 et
				seq.);
						(6)the Antarctic Marine Living Resources
				Convention Act of 1984 (16 U.S.C. 2431 et seq.);
						(7)the Atlantic Tunas Convention Act of 1975
				(16 U.S.C. 971 et
				seq.);
						(8)the Northwest Atlantic Fisheries Convention
				Act of 1995 (16
				U.S.C. 5601 et seq.); and
						(9)the Western and Central Pacific Fisheries
				Convention Implementation Act (16 U.S.C. 6901 et seq.).
						(c)Administration and
				enforcementThe Secretary
				shall prevent any person from violating this title, or any Act to which this
				section applies, in the same manner, by the same means, and with the same
				jurisdiction, powers, and duties as though sections 308 through 311 of the
				Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1858
				through 1861) were incorporated into and made a part of and applicable to this
				title and each such Act.
					(d)Special rules
						(1)In generalNotwithstanding the incorporation by
				reference of certain sections of the Magnuson-Stevens Fishery Conservation and
				Management Act under subsection (c), if there is a conflict between a provision
				of this subsection and the corresponding provision of any section of the
				Magnuson-Stevens Fishery Conservation and Management Act so incorporated, the
				provision of this subsection shall apply.
						(2)Additional enforcement
				authorityIn addition to the
				powers of officers authorized pursuant to subsection (c), any officer who is
				authorized by the Secretary, or the head of any Federal or State agency that
				has entered into an agreement with the Secretary under subsection (a), to
				enforce the provisions of any Act to which this section applies may, with the
				same jurisdiction, powers, and duties as though section 311 of the
				Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861)
				were incorporated into and made a part of each such Act—
							(A)search or inspect any facility or
				conveyance used or employed in, or which reasonably appears to be used or
				employed in, the storage, processing, transport, or trade of fish or fish
				products;
							(B)inspect records pertaining to the storage,
				processing, transport, or trade of fish or fish products;
							(C)detain, for a period of up to 5 days, any
				shipment of fish or fish product imported into, landed on, introduced into,
				exported from, or transported within the jurisdiction of the United States, or,
				if such fish or fish product is deemed to be perishable, sell and retain the
				proceeds therefrom for a period of up to 5 days;
							(D)make an arrest, in accordance with any
				guidelines which may be issued by the Attorney General, for any offense under
				the laws of the United States committed in the person’s presence, or for the
				commission of any felony under the laws of the United States, if the person has
				reasonable grounds to believe that the person to be arrested has committed or
				is committing a felony;
							(E)search and seize, in accordance with any
				guidelines that are issued by the Attorney General; and
							(F)execute and serve any subpoena, arrest
				warrant, search warrant issued in accordance with rule 41 of the Federal Rules
				of Criminal Procedure, or other warrant or civil or criminal process issued by
				any officer or court of competent jurisdiction.
							(3)Disclosure of enforcement
				informationThe Secretary may
				disclose, as necessary and appropriate, information, including information
				collected under joint authority of the Magnuson-Stevens Fishery Conservation
				and Management Act (16 U.S.C. 1801 et seq.) and the
				Atlantic Tunas Convention Act of 1975 (16 U.S.C. 71 et seq.) or the Western
				and Central Pacific Fisheries Convention Implementation Act (16 U.S.C. 6901 et
				seq.) or other statutes implementing international fishery
				agreements, to any other Federal or State government agency, the Food and
				Agriculture Organization of the United Nations, the secretariat or equivalent
				of an international fishery management organization or arrangement made
				pursuant to an international fishery agreement, or a foreign government,
				if—
							(A)such government, organization, or
				arrangement has policies and procedures to protect such information from
				unintended or unauthorized disclosure; and
							(B)such disclosure is necessary—
								(i)to ensure compliance with any law or
				regulation enforced or administered by the Secretary;
								(ii)to administer or enforce any international
				fishery agreement to which the United States is a party;
								(iii)to administer or enforce a binding
				conservation measure adopted by any international organization or arrangement
				to which the United States is a party;
								(iv)to assist in any investigative, judicial,
				or administrative enforcement proceeding in the United States; or
								(v)to assist in any law enforcement action
				undertaken by a law enforcement agency of a foreign government, or in relation
				to a legal proceeding undertaken by a foreign government.
								(e)Prohibited actsIt is unlawful for any person—
						(1)to violate any provision of this title or
				any regulation or permit issued pursuant to this title;
						(2)to refuse to permit any officer authorized
				to enforce the provisions of this title to board, search, or inspect a vessel,
				aircraft, vehicle, or shoreside facility subject to such person’s control for
				the purposes of conducting any search, investigation, or inspection in
				connection with the enforcement of this title, any regulation promulgated under
				this title, or any Act to which this section applies;
						(3)to forcibly assault, resist, oppose,
				impede, intimidate, or interfere with any such authorized officer in the
				conduct of any search, investigation, or inspection described in paragraph
				(2);
						(4)to resist a lawful arrest for any act
				prohibited by this section or any Act to which this section applies;
						(5)to interfere with, delay, or prevent, by
				any means, the apprehension, arrest, or detection of an other person, knowing
				that such person has committed any act prohibited by this section or any Act to
				which this section applies; or
						(6)to forcibly assault, resist, oppose,
				impede, intimidate, sexually harass, bribe, or interfere with—
							(A)any observer on a vessel under this title
				or any Act to which this section applies; or
							(B)any data collector employed by the National
				Marine Fisheries Service or under contract to any person to carry out
				responsibilities under this title or any Act to which this section
				applies.
							(f)Civil penaltyAny person who commits any act that is
				unlawful under subsection (e) shall be liable to the United States for a civil
				penalty, and may be subject to a permit sanction, under section 308 of the
				Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
				1858).
					(g)Criminal penaltyAny person who commits an act that is
				unlawful under subsection (e)(2), (e)(3), (e)(4), (e)(5), or (e)(6) is deemed
				to be guilty of an offense punishable under section 309(b) of the
				Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
				1859(b)).
					(h)Utilization of Federal agency
				assets
					.
			(b)Actions To improve the effectiveness of
			 international fishery management organizationsSection 608 of such Act (16 U.S.C. 1826i)
			 is amended by—
				(1)inserting before the first sentence the
			 following: (a) In
			 general.—;
				(2)in subsection (a) (as designated by
			 paragraph (1) of this subsection) in the first sentence, inserting , or
			 arrangements made pursuant to an international fishery agreement, after
			 organizations; and
				(3)adding at the end the following new
			 subsections:
					
						(b)Disclosure of informationThe Secretary may disclose, as necessary
				and appropriate, information, including information collected under joint
				authority of the Magnuson-Stevens Fishery Conservation and Management Act
				(16 U.S.C. 1801 et
				seq.) and the Atlantic Tunas Convention Act of 1975
				(16 U.S.C. 71 et
				seq.), the Western and Central Pacific Fisheries Convention
				Implementation Act (16 U.S.C. 6901 et seq.), any other
				statute implementing an international fishery agreement, to any other Federal
				or State government agency, the Food and Agriculture Organization of the United
				Nations, or the secretariat or equivalent of an international fishery
				management organization or arrangement made pursuant to an international
				fishery agreement, if such government, organization, or arrangement,
				respectively, has policies and procedures to protect such information from
				unintended or unauthorized disclosure.
						(c)IUU vessel listsThe Secretary may—
							(1)develop, maintain, and make public a list
				of vessels and vessel owners engaged in illegal, unreported, or unregulated
				fishing or fishing-related activities in support of illegal, unreported, or
				unregulated fishing, including vessels or vessel owners identified by an
				international fishery management organization or arrangement made pursuant to
				an international fishery agreement, that—
								(A)the United States is party to; or
								(B)the United States is not party to, but
				whose procedures and criteria in developing and maintaining a list of such
				vessels and vessel owners are substantially similar to such procedures and
				criteria adopted pursuant to an international fishery agreement to which the
				United States is a party; and
								(2)take appropriate action against listed
				vessels and vessel owners, including action against fish, fish parts, or fish
				products from such vessels, in accordance with applicable United States law and
				consistent with applicable international law, including principles, rights, and
				obligations established in applicable international fishery management
				agreements and trade agreements.
							(d)RegulationsThe Secretary may promulgate regulations to
				implement this
				section.
						.
				(c)Notification regarding identification of
			 nationsSection 609(b) of
			 such Act (166
			 U.S.C. 1826j(b)) is amended to read as follows:
				
					(b)NotificationThe Secretary shall notify the President
				and that nation of such an
				identification.
					.
			(d)Nations identified under section
			 610Section 610(b)(1) of such
			 Act (16 U.S.C.
			 1826k(b)(1)) is amended to read as follows:
				
					(1)notify, as soon as possible, the President
				and nations that have been identified under subsection (a), and also notify
				other nations whose vessels engage in fishing activities or practices described
				in subsection (a), about the provisions of this section and this
				Act;
					.
			(e)Effect of certification under section
			 609Section 609(d)(3)(A)(i)
			 of such Act (16
			 U.S.C. 1826j(d)(3)(A)(i)) is amended by striking that
			 has not been certified by the Secretary under this subsection,
			 or.
			(f)Effect of certification under section
			 610Section 610(c)(5) of such
			 Act (16 U.S.C.
			 1826k(c)(5)) is amended by striking that has not been
			 certified by the Secretary under this subsection, or.
			(g)Identification of nations
				(1)Scope of identification for actions of
			 fishing vesselsSection
			 609(a) of such Act (16 U.S.C. 1826j(a)) is
			 amended—
					(A)in the matter preceding paragraph (1) by
			 striking 2 years and inserting 3 years;
					(B)in paragraph (1), by inserting that
			 undermines the effectiveness of measures required by an international fishery
			 management organization, taking into account whether after
			 (1); and
					(C)in paragraph (1), by striking
			 vessels of.
					(2)Additional grounds for
			 identificationSection 609(a)
			 of such Act (16
			 U.S.C. 1826j(a)) is further amended—
					(A)by redesignating paragraphs (1) and (2) in
			 order as subparagraphs (A) and (B) (and by moving the margins of such
			 subparagraphs 2 ems to the right);
					(B)by inserting before the first sentence the
			 following:
						
							(1)Identification for actions of fishing
				vessels
							;
				and
					(C)by adding at the end the following:
						
							(2)Identification for actions of
				nationTaking into account
				the factors described under section 609(a)(1), the Secretary shall also
				identify, and list in such report, a nation—
								(A)if it is violating, or has violated at any
				point during the preceding three years, conservation and management measures
				required under an international fishery management agreement to which the
				United States is a party and the violations undermine the effectiveness of such
				measures; or
								(B)if it is failing, or has failed at any
				point during the preceding three years, to effectively address or regulate
				illegal, unreported, or unregulated fishing in areas described under paragraph
				(1)(B).
								(3)Application to other entitiesWhere the provisions of this Act are
				applicable to nations, they shall also be applicable, as appropriate, to other
				entities that have competency to enter into international fishery management
				agreements.
							.
					(3)Period of fishing practices supporting
			 identificationSection
			 610(a)(1) of such Act (16 U.S.C. 1826k(a)(1)) is amended
			 by striking calendar year and replacing with three
			 years.
				(h)Authorization of appropriations
				(1)Section 609(f) of such Act (16 U.S.C. 1826j)
			 is amended by—
					(A)striking 2007 and inserting
			 2010; and
					(B)striking 2013 and inserting
			 2015.
					(2)Section 610(f) of such Act (16 U.S.C. 1826k)
			 is amended by—
					(A)striking 2007 and inserting
			 2010; and
					(B)striking 2013 and inserting
			 2015.
					(i)Technical corrections
				(1)Section 607(2) of such Act (16 U.S.C.
			 1826h(2)) is amended by striking whose vessels
			 and inserting that.
				(2)Section 609(d)(1) of such Act
			 (16 U.S.C.
			 1826j(d)(1)) is amended by striking of its fishing
			 vessels.
				(3)Section 609(d)(1)(A) of such Act
			 (16 U.S.C.
			 1826j(d)(1)(A)) is amended by striking of its fishing
			 vessels.
				(4)Section 609(d)(2) of such Act
			 (16 U.S.C.
			 1826j(d)(2)) is amended—
					(A)by striking for
			 certification and inserting to authorize;
					(B)by inserting the importation
			 after or other basis;
					(C)by striking harvesting;
			 and
					(D)by striking not certified under
			 paragraph (1) and inserting issued a negative certification
			 under paragraph (1).
					(5)Section 610 of such Act (16 U.S.C. 1826k)
			 is amended as follows:
					(A)In subsection (a)(1), by striking
			 practices; and inserting practices—.
					(B)In subsection (c)(1)(A), by striking
			 , and which, in the case of pelagic longline fishing, includes mandatory
			 use of circle hooks, careful handling and release equipment, and training and
			 observer programs.
					(C)In subsection (c)(4), by striking all
			 preceding subparagraph (B) and inserting the following:
						
							(4)Alternative procedureThe Secretary may establish a procedure to
				authorize, on a shipment-by-shipment, shipper-by-shipper, or other basis the
				importation of fish or fish products from a vessel of a nation issued a
				negative certification under paragraph (1) if the Secretary determines that
				such imports were harvested by practices that do not result in bycatch of a
				protected marine species, or were harvested by practices that—
								(A)are comparable to those of the United
				States, taking into account different conditions;
				and
								.
					3.Amendments to the High Seas Driftnet
			 Fisheries Enforcement Act
			(a)Negative certification
			 effectsSection 101 of the
			 High Seas Driftnet Fisheries Enforcement Act (16 U.S.C. 1826a) is
			 amended—
				(1)in subsection (a)(2), by striking
			 recognized principles of after in accordance
			 with;
				(2)in subsection (a)(2)(A), by inserting
			 or, as appropriate, for fishing vessels of a nation that receives a
			 negative certification under section 609(d) or section 610(c) of the High Seas
			 Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826) after
			 (1);
				(3)in subsection (a)(2)(B), by inserting
			 before the period the following: , except for the purposes of inspecting
			 such vessel, conducting an investigation, or taking other appropriate
			 enforcement action;
				(4)in subsection (b)(1)(A)(i), by striking
			 or illegal, unreported, or unregulated fishing after
			 driftnet fishing;
				(5)in subsection (b)(1)(B) and subsection
			 (b)(2), by striking or illegal, unreported, or unregulated
			 fishing after driftnet fishing each place it
			 appears;
				(6)in subsection (b)(3)(A)(i), by inserting
			 or a negative certification under section 609(d) or section 610(c) of
			 the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C.
			 1826j(d), 1826k(c)) after (1)(A);
				(7)in subsection (b)(4)(A), by inserting
			 or issues a negative certification under section 609(d) or section
			 610(c) of the High Seas Driftnet Fishing Moratorium Protection Act
			 (16 U.S.C.
			 1826j(d), 1826k(c)) after paragraph
			 (1);
				(8)in subsection (b)(4)(A)(i), by striking
			 or illegal, unreported, or unregulated fishing after
			 driftnet fishing; and
				(9)in subsection (b)(4)(A)(i), by inserting
			 , or to address the offending activities for which a nation received a
			 negative certification under section 609(d) or 610(c) of the High Seas Driftnet
			 Fishing Moratorium Protection Act (16 U.S.C.
			 1826j(d), 1826k(c)) after beyond the exclusive
			 economic zone of any nation.
				(b)Duration of negative certification
			 effectsSection 102 of such
			 Act (16 U.S.C.
			 1826b) is amended by—
				(1)striking or illegal, unreported, or
			 unregulated fishing; and
				(2)inserting or effectively addressed
			 the offending activities for which the nation received a negative certification
			 under 609(d) or 610(c) of the High Seas Driftnet Fishing Moratorium Protection
			 Act (16 U.S.C.
			 1826j(d), 1826k(c)) before the period at the
			 end.
				4.Amendments to the Tuna Conventions Act of
			 1950Section 8 of the Tuna
			 Conventions Act of 1950 (16 U.S.C. 957) is amended—
			(1)in subsection (a) by striking
			 knowingly;
			(2)by striking subsections (d) through (g) and
			 inserting the following:
				
					(d)Additional prohibitions and
				enforcementFor additional
				prohibitions relating to this Act and enforcement of this Act, see section 606
				of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C.
				1826g).
					;
				and
			(3)by redesignating subsection (h) as
			 subsection (e).
			5.Amendments to North Pacific Anadromous
			 Stocks Act of 1992
			(a)Unlawful activitiesSection 810 of the North Pacific Anadromous
			 Stocks Act of 1992 (16 U.S.C. 5009) is amended—
				(1)in paragraph (5), by inserting ,
			 investigation, after search; and
				(2)in paragraph (6), by inserting ,
			 investigation, after search.
				(b)Additional prohibitions and
			 enforcementSection 811 of
			 the Northern Pacific Anadromous Stocks Act of 1992 (16 U.S.C. 5010) is
			 amended to read as follows:
				
					811.Additional prohibitions and
				enforcementFor additional
				prohibitions relating to this Act and enforcement of this Act, see section 606
				of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C.
				1826g).
					.
			6.Amendments to the Pacific Salmon Treaty Act
			 of 1985Section 8 of the
			 Pacific Salmon Treaty Act of 1985 (16 U.S.C. 3637) is
			 amended—
			(1)in subsection (a)(2)—
				(A)by inserting ,
			 investigation, after search; and
				(B)by striking this title; and
			 inserting this Act;;
				(2)in subsection (a)(3)—
				(A)by inserting ,
			 investigation, after search; and
				(B)by striking subparagraph (2)
			 ; and inserting paragraph (2);;
				(3)in subsection (a)(5), by striking
			 this title; or and inserting this Act;;
			(4)by striking subsections (b) through (f) and
			 inserting the following:
				
					(b)Additional prohibitions and
				enforcementFor additional
				prohibitions relating to this Act and enforcement of this Act, see section 606
				of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C.
				1826g).
					.
			7.Amendments to the Western and Central
			 Pacific Fisheries Convention Implementation ActThe Western and Central Pacific Fisheries
			 Convention Implementation Act (title V of
			 Public Law
			 109–479) is amended—
			(1)in
			 section 503(a) (16
			 U.S.C. 6902(a)), by striking one of whom shall be the
			 chairman or a member of the Western Pacific Fishery Management Council and the
			 Pacific Fishery Management Council and inserting one of whom
			 shall be a member of the Western Pacific Fishery Management Council, and one of
			 whom shall be a member of the Pacific Fishery Management
			 Council;
			(2)in section 503(c)(1) (16 U.S.C.
			 6902(c)(1)), by striking shall be considered to be
			 Federal employees and all that follows through the end of the sentence
			 and inserting shall not be considered Federal employees except for
			 purposes of injury compensation and tort claims liability as provided in
			 chapter
			 81 of title 5, United States Code, and
			 chapter 171 of title 28,
			 United States Code.;
			(3)in section 503(d)(2)(B) (16 U.S.C.
			 6902(d)(2)(B)), by amending clause (ii) to read as
			 follows:
				
					(ii)shall not be considered Federal employees
				while performing service except for the purposes of injury compensation and
				tort claims liability as provided in
				chapter
				81 of title 5, United States Code, and
				chapter 171 of title 28,
				United States
				Code.
					;
			(4)by amending section 506(c) (16 U.S.C. 6905(c))
			 to read as follows:
				
					(c)Additional prohibitions and
				enforcementFor additional
				prohibitions relating to this Act and enforcement of this Act, see section 606
				of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C.
				1826g).
					;
				and
			(5)in section 507(a)(2) (16 U.S.C.
			 6906(a)(2)) by striking suspension, on and
			 inserting suspension, of.
			8.Amendments to the South Pacific Tuna Act of
			 1988The South Pacific Tuna
			 Act of 1988 is amended—
			(1)in section 5(a) (16 U.S.C.
			 973c(a))—
				(A)in paragraph (8), by inserting ,
			 investigation, after search; and
				(B)in paragraph (10), by inserting ,
			 investigation, after search; and
				(2)by striking sections 7 and 8 (16 U.S.C.
			 973e and 973f) and inserting the following:
				
					7.Additional prohibitions and
				enforcementFor additional
				prohibitions relating to this Act and enforcement of this Act, see section 606
				of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C.
				1826g).
					.
			9.Amendments to the Antarctic Marine Living
			 Resources Convention ActThe
			 Antarctic Marine Living Resources Convention Act of 1984 is amended—
			(1)in section 306 (16 U.S.C.
			 2435)—
				(A)in paragraph (3), by striking which
			 he knows, or reasonably should have known, was;
				(B)in paragraph (4), by inserting ,
			 investigation, after search; and
				(C)in paragraph (5), by inserting ,
			 investigation, after search;
				(2)in section 307 (16 U.S.C.
			 2436)—
				(A)by inserting (a)
			 In
			 general.— before the first sentence; and
				(B)by adding at the end the following:
					
						(b)Regulations To implement conservation
				measures
							(1)In generalNotwithstanding subsections (b), (c), and
				(d) of section
				553 of title 5, United States Code, the Secretary of Commerce
				may publish in the Federal Register a final regulation to implement any
				conservation measure for which the Secretary of State notifies the Commission
				under section 305(a)(1)—
								(A)that has been in effect for 12 months or
				less;
								(B)that is adopted by the Commission;
				and
								(C)with respect to which the Secretary of
				State does not notify Commission in accordance with section 305(a)(1) within
				the time period allotted for objections under Article IX of the
				Convention.
								(2)Entering into forceUpon publication of such regulation in the
				Federal Register, such conservation measure shall enter into force with respect
				to the United States.
							;
				and
				(3)by striking sections 308 and 309 (16 U.S.C.
			 2437 and 2438) and inserting the following:
				
					308.Additional prohibitions and
				enforcementFor additional
				prohibitions relating to this Act and enforcement of this Act, see section 606
				of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C.
				1826g).
					.
			10.Amendments to the Atlantic Tunas Convention
			 ActThe Atlantic Tunas
			 Convention Act of 1975 is amended—
			(1)in section 6(c)(2) (16 U.S.C.
			 971d(c)(2)(2))—
				(A)by striking (A) and
			 inserting (i);
				(B)by striking (B) and
			 inserting (ii);
				(C)by inserting (A) after
			 (2); and
				(D)by adding at the end the following:
					
						(B)Notwithstanding the requirements of
				subparagraph (A) and subsections (b) and (c) of
				section
				553 of title 5, United States Code, the Secretary may issue
				final regulations to implement Commission recommendations referred to in
				paragraph (1) concerning trade restrictive measures against nations or fishing
				entities.
						;
				(2)in section 7 (16 U.S.C. 971e) by
			 striking subsections (e) and (f) and redesignating subsection (g) as subsection
			 (e);
			(3)in section 8 (16 U.S.C.
			 971f)—
				(A)by striking subsections (a) and (c);
			 and
				(B)by inserting before subsection (b) the
			 following:
					
						(a)For additional prohibitions relating to
				this Act and enforcement of this Act, see section 606 of the High Seas Driftnet
				Fishing Moratorium Protection Act (16 U.S.C.
				1826g).
						;
				(4)in section 8(b) by striking the
			 enforcement activities specified in section 8(a) of this Act each place
			 it appears and inserting enforcement activities with respect to this Act
			 that are otherwise authorized by law; and
			(5)by striking section 11 (16 U.S.C. 971j) and
			 redesignating sections 12 and 13 as sections 11 and 12, respectively.
			11.Amendments to the High Seas Fishing
			 Compliance Act of 1965Section
			 104(f) of the High Seas Fishing Compliance Act of 1995 (16 U.S.C. 5503(f))
			 is amended to read as follows:
			
				(f)ValidityA permit issued under this section for a
				vessel is void if—
					(1)any other permit or authorization required
				for the vessel to fish is expired, revoked, or suspended; or
					(2)the vessel is no longer documented under
				the laws of the United States or eligible for such
				documentation.
					.
		12.Amendments to the Pacific Whiting Act of
			 2006
			(a)Scientific experts on joint technical
			 committeeSection 605(a)(1)
			 of the Pacific Whiting Act of 2006 (16 U.S.C. 7004)(a)(1)) is amended
			 to read as follows:
				
					(1)In generalThe Secretary, in consultation with the
				Secretary of State, shall appoint no more than two individuals to serve as
				scientific experts on the joint technical committee, at least one of whom shall
				be an official of the National Oceanic and Atmospheric
				Administration.
					;
				and
			(b)Treatment as Federal
			 employeesSection 609(a) of
			 the Pacific Whiting Act of 2006 (16 U.S.C. 7008(a)) is amended by
			 striking shall be considered to be Federal employees while performing
			 such service, only for purposes of— and all that follows and inserting
			 shall not be considered Federal employees while performing such service,
			 except for purposes of injury compensation or tort claims liability as provided
			 in chapter 81 of title 5, United
			 States Code, and
			 chapter 171 of title 28,
			 United States Code..
			13.Amendments to the Dolphin Protection
			 Consumer Information ActThe
			 Dolphin Protection Consumer Information Act (16 U.S.C. 1385) is amended by
			 amending subsection (e) to read as follows:
			
				(e)Additional prohibitions and
				enforcementFor additional
				prohibitions relating to this Act and enforcement of this Act, see section 606
				of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C.
				1826g).
				.
		14.Amendments to the Northern Pacific Halibut
			 Act of 1982
			(a)Prohibited actsSection 7 of the Northern Pacific Halibut
			 Act of 1982 (16
			 U.S.C. 773e) is amended—
				(1)in paragraph (a) by redesignating
			 subparagraphs (1) through (6) as subparagraphs (A) through (F);
				(2)by redesignating paragraphs (a) and (b) as
			 paragraphs (1) and (2), respectively;
				(3)by in paragraph (1)(B), as so redesignated,
			 by inserting , investigation, before or
			 inspection;
				(4)by in paragraph (1)(C), as so redesignated,
			 by inserting , investigation, before or
			 inspection;
				(5)in paragraph (1)(E), as so redesignated, by
			 striking or after the semicolon; and
				(6)in paragraph (1)(F), as so redesignated, by
			 striking section. and inserting section;
			 or.
				(b)Enforcement powersSection 11 of the Northern Pacific Halibut
			 Act of 1982 (16
			 U.S.C. 773i) is amended by adding at the end the
			 following:
				
					(g)In addition to the powers of officers
				authorized pursuant to subsection (b), any officer who is authorized by the
				Secretary, or by the head of any Federal or State agency that has entered into
				an agreement with the Secretary under subsection (a), to enforce the
				Convention, this Act, or any regulation adopted under this Act, may—
						(1)search or inspect any facility or
				conveyance used or employed in, or which reasonably appears to be used or
				employed in, the storage, processing, transport, or trade of fish or fish
				products;
						(2)inspect records pertaining to the storage,
				processing, transport, or trade of fish or fish products; and
						(3)detain, for a period of up to 5 days, any
				shipment of fish or fish product imported into, landed on, introduced into,
				exported from, or transported within the jurisdiction of the United States, or,
				if such fish or fish product is deemed to be perishable, sell and retain the
				proceeds therefrom for a period of up to 5
				days.
						.
			15.Amendments to the Northwest Atlantic
			 Fisheries Convention Act of 1995Section 207 of the Northwest Atlantic
			 Fisheries Convention Act of 1995 (16 U.S.C. 5606) is amended—
			(1)in the section heading, by striking
			 and
			 penalties and inserting and enforcement;
			(2)in subsection (a)(2), by inserting ,
			 investigation, before or inspection;
			(3)in subsection (a)(3), by inserting ,
			 investigation, before or inspection; and
			(4)by striking subsections (b) through (f) and
			 inserting the following:
				
					(b)Additional prohibitions and
				enforcementFor additional
				prohibitions relating to this Act and enforcement of this Act, see section 606
				of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C.
				1826g).
					.
			16.Amendment to the Magnuson-Stevens Fishery
			 Conservation and Management ActSection 307(1)(Q) of the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1857(1)(Q)) is amended by
			 inserting before the semicolon the following: or any treaty or in
			 contravention of any binding conservation measure adopted by an international
			 agreement or organization to which the United States is a party.
		17.International cooperation and assistance
			 program
			(a)International cooperation and assistance
			 programThe Secretary of
			 Commerce, acting through the National Marine Fisheries Service, may establish
			 an international cooperation and assistance program, including grants, to
			 provide assistance for sustainable fishery management capacity building
			 efforts.
			(b)Authorized activitiesIn carrying out the program, the Secretary
			 may—
				(1)provide funding and technical expertise to
			 other nations to assist them in addressing illegal, unreported, or unregulated
			 fishing activities;
				(2)provide funding and technical expertise to
			 other nations to assist them in reducing the loss and environmental impacts of
			 derelict fishing gear, reducing the bycatch of living marine resources, and
			 promoting international marine resource conservation;
				(3)provide funding, technical expertise, and
			 training to other nations to aid them in building capacity for enhanced
			 fisheries management, fisheries monitoring, catch and trade tracking
			 activities, enforcement, and international marine resource conservation;
				(4)establish partnerships with other Federal
			 agencies or non-governmental organizations, as appropriate, to ensure that
			 fisheries development assistance to other nations is directed toward projects
			 that promote sustainable fisheries; and
				(5)conduct outreach and education efforts in
			 order to promote public and private sector awareness of international fisheries
			 sustainability issues, including the need to combat illegal, unreported, or
			 unregulated fishing activity and to promote international marine resource
			 conservation.
				(c)GuidelinesThe Secretary may establish guidelines
			 necessary to implement the program.
			(d)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary
			 $5,000,000 for each of fiscal years 2010 through 2015
			 to carry out this section.
			
	
		
			Passed the House of
			 Representatives September 22, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
